Citation Nr: 1400426	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for nerve damage to the right leg.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a personal hearing held in Washington, D.C., in support of his claim to service connect OSA.  At that time, he withdrew his appeal for service connection for nerve damage of the right leg, which is being dismissed.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his November 2012 hearing, the Veteran withdrew his appeal for service connection for nerve damage to the right leg.  Since the hearing, a transcript of the proceeding has been obtained, which affirms the Veteran's name and claim number, and his intent to withdraw this appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for nerve damage to the right leg.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

During his November 2012 hearing, the Veteran requested that his appeal for service connection for nerve damage to the right leg be withdrawn.  A transcript of the proceedings has since been associated with the Veteran's claims file on the Virtual VA paperless claims processing system.
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's hearing testimony, containing his request to withdraw the issue, has been reduced to writing, and it contains his name and claim number.  The Board has not yet issued a decision concerning service connection for nerve damage to the right leg, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for nerve damage to the right leg is dismissed.




REMAND

Additional development is required before the Veteran's claim to service connect OSA can be properly adjudicated.

During his November 2012 hearing, the Veteran reported having received inpatient treatment from Fitzsimmons Army Medical Center (FAMC) in 1984, and that a physician diagnosed his OSA at that time.  Although VA previously requested records from FAMC, that request was limited to January 1986 onwards.  If there are additional clinical records from FAMC, they should be obtained and associated with the claims file.

A supplemental medical opinion is also required.  The November 2010 VA examiner did not support his opinion with explanatory rationale, and it is unclear that the Veteran's service treatment records were reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's clinical records from Fitzsimmons Army Medical Center (FAMC), which has been closed since 1999.  He received inpatient treatment in 1984 and 1986.

2.  Contemporaneously with the above, ask the Veteran to identify any additional treatment he has received for his OSA since March 2010, and make arrangements to obtain all relevant records, including updated VA treatment records.

3.  After completion of the above directives, forward the Veteran's claims file to the November 2010 VA examiner 


for a supplemental opinion regarding the likelihood (50% or greater probability) that the Veteran's OSA had its clinical onset during active duty service, or is related to any in-service disease, event, or injury.  All rendered opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.  If the November 2010 examiner is not available, schedule the Veteran for an appropriate examination.

In providing this opinion, the examiner must consider the Veteran's statements: 

That he was told by a physician in 1984 that he had symptoms of sleep apnea; that his wife told him around that time that she witnessed him stop breathing; that he was told his snoring disturbed other patients on the ward while at FAMC; and, that he has had persistent symptoms of trouble sleeping since service.  

The examiner is advised that the Veteran's service treatment records (STRs) do not document a diagnosis of sleep apnea, but this fact, by itself, is not dispositive of the issue.  While review of the entire record is required, the examiner's attention is directed to the following pertinent information: 

The Veteran was placed on a number of diets for weight control, beginning in November 1981.  In January 1986, he was considered "clinically obese."

In September 1986, the Veteran reported a history of frequent trouble sleeping.  It was noted he had been symptomatic for the preceding year, but never sought treatment for it.  

The Veteran was formally diagnosed with OSA in March 2006.

If an opinion cannot be expressed without resort to speculation, please explain why this is the case.  Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


